EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ellen Smith
- 2/22/21.

The application has been amended as follows: 

 
(Currently Amended): 	An in-vehicle information processing system comprising:  	    a first in-vehicle device included in a vehicle;  	    a second in-vehicle device connected to be communicable with the first in-vehicle device through an in-vehicle network and included in the vehicle; and  	    a control device configured to be detachably connected to the first in-vehicle device, wherein  	    the control device is configured to store information to be used in control of the second in-vehicle device in association with one of information for specifying the vehicle in which the second in-vehicle device is included and information for specifying a user,  
the control device is configured to transmit, to the first in-vehicle device, a 
signal including a control command to the second in-vehicle device, and  	    the first in-vehicle device is configured to convert the signal including the control command to the second in-vehicle device received from the control device to be transmittable through the in-vehicle network and transmit the converted signal to the second , wherein  the control device is configured to update the information to be used in the control of the second in-vehicle device in a state of being not connected to the first in-vehicle device. 
 
(Cancelled): 	


 
3-4.  (Cancelled).  
 
(Original): The in-vehicle information processing system according to claim 1, wherein the second in-vehicle device is configured to control at least one of accessory device of the vehicle. 
 
(Original): The in-vehicle information processing system according to claim 5, wherein the second in-vehicle device is configured to control the at least one accessory device of the vehicle based on the signal received from the first in-vehicle device. 
 
(Original): The in-vehicle information processing system according to claim 1, wherein the second in-vehicle device is configured to control at least one of a car navigation system, a media player, an in-vehicle sensor, air conditioning device, and an actuator configured to change a seat position, of the vehicle. 

(Currently Amended): 	A non-transitory storage medium storing a program, wherein, when the program is executed by a control device detachably connected to a first invehicle device included in a vehicle, the program causes the control device to execute operations including: 
 	    storing information to be used in control of a second in-vehicle device in association with one of information for specifying the vehicle in which the second in-vehicle device is included and information for specifying a user, the second in-vehicle device being connected to be communicable with the first in-vehicle device through an in-vehicle network and included in the vehicle;  	    transmitting, to the first in-vehicle device, a signal including a control command to the second in-vehicle device; and  	    causing the first in-vehicle device to convert the signal including the control command to the second in-vehicle device to be transmittable through the in-vehicle network and to transmit the converted signal to the second in-vehicle device, wherein  the control device updates the information to be used in the control of the second invehicle device in a state of being not connected to the first in-vehicle device. 
 
(Currently Amended): 	A device which is configured to function as a first invehicle device included in a vehicle, and is configured to be detachably connected to a control device that stores information to be used in control of a second in-vehicle device in association with one of information for specifying the vehicle in which the second in-vehicle device is included and information for specifying a user, the device comprising circuitry configured to:  
communicate with the second in-vehicle device included in the vehicle through an invehicle network;  	    receive a signal including a control command to the second in-vehicle device from the control device; convert the received signal including the control command to the second in-vehicle device to be transmittable through the in-vehicle network; and  transmit the converted signal to the second in-vehicle device, wherein  the control device is configured to update the information to be used in the control of the second in-vehicle device in a state of being not connected to the first in-vehicle device. 
  


Allowable Subject Matter
	Claims 1, 5-9 are allowed.

	Closest references found made of record: ("20120098717"|"20130059538"|"20130273847"|"20140148093"|"20140189528"|"20150256276"|"20150280805"|"20170111864"|"20180118186"|"20180167784"|"20190027137"|"20190123774"|"20190159063"|"20190230206"|"20200021354. The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
first in-vehicle device included in a vehicle;  	    a second in-vehicle device connected to be communicable with the first in-vehicle device through an in-vehicle network and included in the vehicle; and  	    a control device configured to be detachably connected to the first in-vehicle device, wherein  	    the control device is configured to store information to be used in control of the second in-vehicle device in association with one of information for specifying the vehicle in which the second in-vehicle device is included and information for specifying a user,  
the control device is configured to transmit, to the first in-vehicle device, a 
signal including a control command to the second in-vehicle device, and  	    the first in-vehicle device is configured to convert the signal including the control command to the second in-vehicle device received from the control device to be transmittable through the in-vehicle network and transmit the converted signal to the second invehicle device, wherein  the control device is configured to update the information to be used in the control of the second in-vehicle device in a state of being not connected to the first in-vehicle device. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649